DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response amendments filed 6 August 2021 for the application filed 17 December 2019 which claims priority to PRO 62/864,744 filed 21 June 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foskey et al. (US 2018/0265186) in view of Zoppitelli et al. (US 6,325,327).
- Regarding Claim 1. Foskey discloses a mount system (illustrated by fig. 5a-c) for tiltably supporting a pylon assembly (304, “pylon assembly” [0034], “top and bottom rotor assemblies may be capable of tilting together in the same direction or may tilt at different angles relative to one another” [0023]) of a rotorcraft (10, fig. 1a-d) having an airframe (14/306), the pylon assembly (304) including a coaxial rotor system (308) having counter-rotating upper and lower rotor assemblies (28/30; “top and bottom rotor assemblies that counter rotate relative to one another about rotor axis” [0022]), the mount system (illustrated by fig. 5a-c) comprising: 
a first pylon link (312) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the pylon link coupled between the pylon assembly and airframe), the first pylon link (312) having a first axis (312a); 
a second pylon link (314) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the pylon link coupled between the pylon assembly and airframe), the second pylon link (314) having a second axis (314a); 

a fourth pylon link (318) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the pylon link coupled between the pylon assembly and airframe), the fourth pylon link (318) having a fourth axis (318a).  Foskey discloses focal points 332 and 334 of pylon link axes 312/314 and 316/318 respectively but does not disclose wherein, the first, second, third and fourth pylon links are oriented such that each of the first, second, third and fourth axes intersects at a focal point located proximate the rotor system; and 
wherein, the focal point provides a pivot point about which the pylon assembly tilts to generate a control moment about a center of gravity of the rotorcraft that counteracts lateral and fore/aft moments generated by the upper and lower rotor assemblies during rotorcraft maneuvers.
However, Zoppitelli discloses a similar mount system (fig. 1-2) wherein, the first, second, third and fourth pylon links (8, fig. 1 and 2 illustrate four pylon links) are oriented such that each of the first, second, third and fourth axes (X) intersects at a focal point (fig. 1-2 when taken together clearly illustrate that the four pylon link axes will intersect at a focal point, “converge at a focal point located substantially on the axis Z—Z below or on a level with the hub” column 8 lines 37-38) located proximate the rotor system (5, it is clear when taken together, that the focal point will be located proximate the rotor system); and wherein, the focal point provides a pivot point about which the pylon assembly tilts to generate a control moment about a center of gravity of the rotorcraft that counteracts lateral and fore/aft moments generated by the rotor assemblies during rotorcraft maneuvers (this limitation is interpreted as reciting intended use, and the examiner contends that if the pylon link orientation and axes of Zoppitelli were incorporated into Foskey as proposed, that the resulting pylon mount assembly would effectively meet the intended use of generating a control moment about a center of gravity of the rotorcraft that counteracts later and fore/aft moments generated by the upper and lower rotor assemblies during rotorcraft maneuvers).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mount system of Foskey to incorporate the pylon link arrangement of Zoppitelli to allow for 
- Regarding Claim 4. Foskey as modified discloses the mount system as recited in claim 1 with the upper rotor assembly (28).  Zoppitelli further discloses wherein the focal point (“focal point” column 8 line 37) is located below the rotor assembly (“below…the hub” column 8 line 38).
- Regarding Claim 5. Foskey as modified discloses the mount system as recited in claim 1 wherein the focal point (332/334) is located below the lower rotor assembly (fig. 5a illustrates the focal points both below the lower rotor assembly).
- Regarding Claim 6. Foskey as modified discloses the mount system as recited in claim 1 with the lower rotor assembly (30).  Zoppitelli further discloses wherein the focal point is located above the rotor assembly (“on a level with the hub” column 8 line 38; as illustrated in fig. 1, the convergence on a level with the hub is equivalent to a location above the rotor assembly).
- Regarding Claim 7. Foskey as modified discloses the mount system as recited in claim 1 with the upper rotor assembly (28).  Zoppitelli further discloses wherein the focal point is located above the rotor assembly (“on a level with the hub” column 8 line 38; as illustrated in fig. 1, the convergence on a level with the hub is equivalent to a location above the rotor assembly).
- Regarding Claim 8. Foskey as modified discloses the mount system as recited in claim 1 wherein the pylon assembly (304) has a mast axis (32).  Zoppitelli further discloses wherein the focal point is located proximate the mast axis (Z, “converge at a focal point located substantially on the axis Z—Z below or on a level with the hub” column 8 lines 37-38).
- Regarding Claim 9. Foskey as modified discloses the mount system as recited in claim 8.  Zoppitelli further discloses wherein the focal point is located coincident with the mast axis (“converge at a focal point located substantially on the axis Z—Z below or on a level with the hub” column 8 lines 37-38).
- Regarding Claim 10. Foskey as modified discloses the mount system as recited in claim 1 wherein each of the first, second, third and fourth pylon links (312/314/316/318) are coupled to the pylon assembly (304) and the airframe (306, fig. 5a-c illustrates the coupling) with spherical bearings (“each end of the pylon links is coupled to transmission and airframe with spherical bearings” [0037]).

- Regarding Claim 12. Foskey as modified discloses the mount system as recited in claim 1 further comprising: 
a fifth pylon link (324) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the coupling), the fifth pylon link (324) having a fifth axis that is parallel with a longitudinal axis of the rotorcraft (10, as illustrated the fifth pylon link is parallel with a longitudinal axis); and 
a sixth pylon link (326) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the coupling), the sixth pylon link (326) having a sixth axis that is parallel with the longitudinal axis of the rotorcraft (10, as illustrated the fifth pylon link is parallel with a longitudinal axis).
- Regarding Claim 13. Foskey as modified discloses the mount system as recited in claim 12 further comprising: 
a seventh pylon link (320) coupled between the pylon assembly (304) and the airframe (306, fig. 5b illustrates the coupling), the seventh pylon link (320) having a seventh axis that is parallel with a lateral axis of the rotorcraft (10, as illustrated the fifth pylon link is parallel with a lateral axis).
- Regarding Claim 14. Foskey as modified discloses the mount system as recited in claim 13 wherein the fifth, sixth and seventh pylon links (324/326/320) further comprise a torque restraint and vibration isolation subsystem (“torque restraint and fore/aft vibration isolation system” [0034], “may each include a vibration isolator” [0038]).
- Regarding Claim 15. Foskey as modified discloses the mount system as recited in claim 1 wherein the pylon assembly (304) further comprises a transmission (310) and wherein the first, second, third and fourth pylon links (312/314/316/318) are coupled to the transmission (310, “each end of pylon links… coupled to transmission and airframe” [0037]) .
- Regarding Claim 16. Foskey as modified discloses the mount system as recited in claim 1 wherein the first, second, third and fourth pylon links (312/314/316/318) are circumferentially disposed around the pylon assembly (304, fig. 5b illustrates the pylon links circumferentially disposed around the pylon assembly).
- Regarding Claim 17. Foskey discloses a rotorcraft comprising: 
an airframe (14/306); 
a pylon assembly (304) including a coaxial rotor system (308) having counter-rotating upper and lower rotor assemblies (28/30; “top and bottom rotor assemblies that counter rotate relative to one another about rotor axis” [0022]); 
a first pylon link (312) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the pylon link coupled between the pylon assembly and airframe), the first pylon link (312) having a first axis (312a); 
a second pylon link (314) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the pylon link coupled between the pylon assembly and airframe), the second pylon link (314) having a second axis (314a); 
a third pylon link (316) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the pylon link coupled between the pylon assembly and airframe), the third pylon link (316) having a third axis (316a); and 
a fourth pylon link (318) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the pylon link coupled between the pylon assembly and airframe), the fourth pylon link (318) having a fourth axis (318a). Foskey does not disclose wherein, the first, second, third and fourth pylon links are oriented such that each of the first, second, third and fourth axes intersects at a focal point located proximate the rotor system; and wherein, the focal point provides a pivot point about which the pylon assembly tilts to generate a control moment about a center of gravity of the rotorcraft that counteracts lateral and fore/aft moments generated by the upper and lower rotor assemblies during rotorcraft maneuvers.
However, Zoppitelli discloses a similar mount system (fig. 1-2) wherein, the first, second, third and fourth pylon links (8, fig. 1 and 2 illustrate four pylon links) are oriented such that each of the first, second, third and fourth axes (X) intersects at a focal point (fig. 1-2 when taken together clearly illustrate that the four pylon link axes will intersect at a focal point, “converge at a focal point located substantially on the axis Z—Z below or on a level with the hub” column 8 lines 37-38) located proximate the rotor system (5, it is clear when taken together, that the focal point will be located proximate the rotor system); and wherein, the focal point provides a pivot point about which the pylon assembly tilts to generate a control moment about a center of gravity of the rotorcraft that counteracts lateral and fore/aft moments generated by the rotor assemblies during rotorcraft maneuvers (this limitation is interpreted as reciting intended use, and the examiner contends that if the pylon link orientation and axes of Zoppitelli were incorporated into Foskey as proposed, that the resulting pylon mount assembly would effectively meet the intended use of generating a control moment about a center of gravity of the rotorcraft that counteracts later and fore/aft moments generated by the upper and lower rotor assemblies during rotorcraft maneuvers).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mount system of Foskey to incorporate the pylon link arrangement of Zoppitelli to allow for incorporation of an anti-vibration or anti-resonant device as disclosed by Zoppitelli to allow for increased fatigue life of parts to be realized resulting in lowered maintenance and replacement part cost as a result of increased service life for rotor based parts.
- Regarding Claim 18. Foskey as modified discloses the rotorcraft as recited in claim 17 wherein each of the first, second, third and fourth pylon links (312/314/316/318) are coupled to the pylon assembly (304) and the airframe (306, fig. 5a-c illustrates the coupling) with spherical bearings (“each end of the pylon links is coupled to transmission and airframe with spherical bearings” [0037]).
- Regarding Claim 19. Foskey as modified discloses the rotorcraft as recited in claim 17 further comprising: 
a fifth pylon link (324) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the coupling), the fifth pylon link (324) having a fifth axis that is parallel with a longitudinal axis of the rotorcraft (10, as illustrated the fifth pylon link is parallel with a longitudinal axis); and 
a sixth pylon link (326) coupled between the pylon assembly (304) and the airframe (306, fig. 5a illustrates the coupling), the sixth pylon link (326) having a sixth axis that is parallel with the longitudinal axis of the rotorcraft (10, as illustrated the fifth pylon link is parallel with a longitudinal axis); and 
a seventh pylon link (320) coupled between the pylon assembly (304) and the airframe (306, fig. 5b illustrates the coupling), the seventh pylon link (320) having a seventh axis that is parallel with a lateral axis of the rotorcraft (10, as illustrated the fifth pylon link is parallel with a lateral axis); 
wherein the fifth, sixth and seventh pylon links (324/326/320) further comprise a torque restraint and vibration isolation subsystem (“torque restraint and fore/aft vibration isolation system” [0034], “may each include a vibration isolator” [0038]).
- Regarding Claim 20. Foskey as modified discloses the rotorcraft as recited in claim 17 further comprising a pusher propeller (54, “pusher propeller” [0024]) configured to provide forward thrust to the rotorcraft (10, “translational thrust system” [0024]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Foskey as modified in further view of Obviousness.
- Regarding Claim 2. Foskey as modified discloses the mount system as recited in claim 1 but does not disclose wherein the focal point is located between the upper and lower rotor assemblies.
However, based on the applicant’s disclosure, specifically [0025], the examiner contends that the location of the focal point in relation to the upper and lower rotor assemblies provides no criticality to the design of the system and the systems capability of functioning properly.  The focal point can be located below the lower rotor, above the upper rotor, or in between the rotors as disclosed by [0025] resulting in the location ultimately being a matter of obviousness for one of ordinary skill in the art.  Further, Foskey as modified by Zoppetilli discloses the claimed invention except for the location of the focal point falling between the rotors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the pylon links to provide for the focal point to fall between the rotor assemblies, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Still further, due to applicant’s disclosure of [0025] it is clear that shifting the position of the focal point would not have modified the operation of the device in an unknown manner.
- Regarding Claim 3. Foskey as modified discloses the mount system as recited in claim 1 but does not disclose wherein the focal point is located coincident with a midpoint between the upper and lower rotor assemblies.
However, based on the applicant’s disclosure, specifically [0025], the examiner contends that the location of the focal point in relation to the upper and lower rotor assemblies provides no criticality to the design of the system and the systems capability of functioning properly.  The focal point can be located below the lower rotor, above the upper rotor, or in between the rotors as disclosed by [0025] resulting in the location ultimately being a matter of obviousness for one of ordinary skill in the art.  Further, Foskey as modified by Zoppetilli discloses the claimed invention except for the location of the focal point falling between the rotors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the pylon links to provide for the focal point to fall intermediate the rotor assemblies, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Still further, due to applicant’s disclosure of [0025] it is clear that shifting the position of the focal point would not have modified the operation of the device in an unknown manner.  
Response to Arguments
Applicant's arguments, see pages 7-14 filed 6 August 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments that Foskey teaches away from allowing the various axes to intersect at one common intersection point, the examiner does not agree, as within Foskey, allowance for tuning of the locations to optimize vibration reduction and reduce rolling tendency is provided, which in the examiner’s view, allows for a scenario in which the fore and aft focal points intersect, as in the system disclosed by Zoppetilli.  Foskey does not state that the focal points cannot be coincident, and therefore, does not teach away from that possibility, especially in light of the recitation of “freedom to adjust the waterline and fuselage station of forward focal point and aft focal point provide tenability to optimize vibration reduction and reduce the rolling tendency of transmission…” within [0037]. Provided with the ability to optimize the system as required by Foskey allows one of ordinary skill to place the focal points coincident in instances where that arrangement optimizes the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/27/2021